--------------------------------------------------------------------------------


Exhibit 10.1
 
Licensed & Developed Works Agreement
Statement of Work
Base Agreement #4900PC0033
SOW# 4906FL0029
This Statement of Work (“SOW”) # 4906FL0029 adopts and incorporates by reference
the terms and conditions of Licensed and Developed Works Agreement #
4900PC0033/PDSC-99-1146 (“Base Agreement”) between International Business
Machines Corporation (“Buyer”) and Pacific Decision Sciences Corporation
(“Supplier”). This SOW is effective beginning on May 1, 2006 and will remain in
effect until terminated. Transactions performed under this SOW will be conducted
in accordance with and be subject to the terms and conditions of this SOW, the
Base Agreement, and any applicable Work Authorizations (“WAs”). This SOW is not
a WA.
 
This SOW supersedes and replaces SOW #4900PC0034/PDSC-99-9198 dated March 31,
1999 and all amendments thereto.
 
1.0 Scope Of Work
Buyer licenses from Supplier a computer software program known as PDSC Service
Management System, Version: 7.4 (Base Software) and all PDSC Service Modules
currently installed at IBM, including RF and Web Interfaces, which enable those
activities and capabilities described by Section 3.0 of this SOW. Supplier will
provide to Buyer the Licensed Works described in Section 3.0 of this SOW.
Supplier will provide Buyer with maintenance and support for the Licensed Works
as described in the Attachment entitled “Testing, Maintenance and Support.”.
 
2.0 Definitions
The following definitions are applicable to this SOW and are in addition to or
in place of, the definitions listed in Section 1.0 of the Base Agreement.
 
Strategic Call Management Application– (hereinafter “SCM”) means web-based Call
Center application to support Buyer’s Global Service Delivery Process (“GSDP”)
by improving customer service, reducing the dependency on multiple legacy
environments, consolidating systems where appropriate, and enabling business
changes to be introduced and delivered quickly on a global basis. The solution
will introduce a service oriented architecture utilizing Buyer and Supplier
services components.
 
3.0 Licensed Work
3.1    Description of Licensed Work
General Description of Licensed Work:
 
 
 
 
1.
Code name and version number
 
a.
PDSC Service Management System, Version: 7.4 (“Base Software”)
 
b.
All PDSC Service Modules and Subsystems (hereinafter “Modules”) currently
installed at Buyer, including RF and Web Interfaces.
 
c.
All Developed Works created by Supplier under the terms of an SOW between Buyer
and Supplier
2.
General description of its function
 
Service Modules and Subsystems
 
 
 
DISPATCH
 
•
Call Management
 
•
Installed Configuration Management
 
•
Automatic Technician Assignment
 
•
Complaint Management
 
•
Full-time Background Escalation Routine
 
TAC (Technical Assistance Center)
 
•
Provides on-line telephone support to help diagnose and resolve problems
 
•
Expert System with self-learning database updated via Technician call close
information
 
•
Problem-Symptom-Cause-Action Trees per Product
 
SCHEDULING
 
•
Employees Calendar for Availability
 
•
Planned Events Management (FCO, PM, Installs, Etc.)
 
T&M BILLING
 
•
Data collected from Service Call
 
•
Approval Cycles and Limits


 
 
 
Licensed and Developed Works Agreement
Statement of Work LDWA_SOW)
Page 1 of 9
 


--------------------------------------------------------------------------------



Licensed & Developed Works Agreement
Statement of Work
 
Base Agreement #4900PC0033
SOW# 4906FL0029
 
 
 
 
 
 
•
Audit Trails
 
•
Invoicing
 
MAINTENANCE CONTRACTS
 
•
Quotation Sales Cycle
 
•
Prospect – Proposal – Multiple Quotes – Contract
 
•
Multiple Coverage Options
 
•
Billing and Renewal Management
 
•
Profitability Reporting
 
INVENTORY AND DEPOT REPAIR
 
•
EPO, Purchase Order, Field Replenishment Order
 
•
Multiple Level Parts Stocking Echelon
 
•
Serial Number History
 
•
Parts Forecasting
 
•
RMA management
 
•
Repair Process Management
 
•
Asset Management
 
TRAINING
 
•
Training Facility/Class Room Scheduling
 
•
Training Machines and Material Management
 
•
Enrollment, Class Size, and Diploma Management
 
•
Instructor Availability Scheduling
 
•
Supports Free, Fee, Discounts, and Coupons Classes
 
•
Automatic Update of Employee Skill Base
 
ADDITIONAL FEATURES
 
•
Web Enabled for Customer e-service
 
•
Expert System Process (ESP) Scripting Tool
 
•
Entitlement
 
•
Auto Routing and Scheduling
 
•
RF Technician Device Driver
 
•
Two-way and Alpha Paging
 
 
•
One-way Paging supported in Base System
 
 
•
Paging Options to Support All Paging devices and methods as well as All Carriers
 
 
•
Auto Faxing
 
•
Remote Wireless via any Browser Device and a Cellular Phone
 
 
•
Field Sales and Technician Communication Option
 
 
•
Supports Internet Communications via any Browser Capable Device:
 
 
•
Desktop, Laptop, Handheld, Palmtop, or WAP Phone
 
 
•
Supports Mixed Devices in the Field
 
•
Bar Coding for Inventory and Depot Repair
 
 
•
Receiving and Shipping Support
 
 
•
Physical and Cycle Inventory Counts
 
 
•
Repair Process Routine Control
 
 
 
 
 
Data Importing/Exporting
 
The Base Software contains standard API’s for importing and exporting files for
keeping the Base Software in-sync with most of Supplier’s Legacy Systems such as
CIS, QSAR, WPS, RCMS, MPI, CMR, PEW, CHIS, RTS and PIMS. Protocols include: ECI,
MQSeries, as well as standard ASCII file formats used to export in various IBM
compatible formats.
 
 
 
Views, printing, reports
 
Reports are available on-line, as well as predefined printed reports. Reports
will be printable on networked or standalone printers

 

 
 
 
 
Licensed and Developed Works Agreement
Statement of Work LDWA_SOW)
Page 2 of 9
 


--------------------------------------------------------------------------------



Licensed & Developed Works Agreement
Statement of Work
 
Base Agreement #4900PC0033
SOW# 4906FL0029
 
 
 
 
Pre-written reports and forms will be available for viewing and printing.
Notable among these forms are the Service Call Statistical Analysis, Contract
Profitability and Inventory Forecasting Reports. Existing reports may be
modified by users to customize them for their specific situations.
 
 
 
The Base Software exports all required data to existing Supplier Data
Warehouses. Users can also develop additional reports using third-party
report-generating software such as Crystal Reports. The Base Software’s export
data formats will support this option.
 
 
 
Security
 
The software will be accessed via user ID and password entered at AIX.
Optionally, an application level password can be required. There will be 3
levels of security—operator, manager, and system administrator.
 
 
3.
Documentation
 
a.
All documentation currently provided and co-developed with Buyer. Upon request,
Supplier will provide Base Software documentation, if required.
 
 
 
4.
Delivery Requirements - Licensed Works and Service Modules will be delivered via
secure File Transfer Protocol (“FTP”)

Specific Description of Licensed Work:
1. Code name and version number:
 
 
a)
format - AIX OS, Universe DB and System Builder 4GL Development tool
b)
required function - Call Management to support Buyer Global requirements
c)
performance criteria – As per defined Buyer’s Performance Criteria
d)
quality criteria - As per defined Buyer’s Auditing Requirements
e)
Installation - As per defined Buyer’s Installation Requirements
f)
Resolution - N/A
g)
product/operating system supported – Any operating system currently deployed or
in development (IBM AIX, Linux, etc.)
h)
national language support version required - IBM NLS Support via Universe DB and
System Builder 4GL Development Tool

 
3 .2    Identification of Tools
Tools for the Licensed Work and any Developed Works are identified below.
Supplier will update this list for all changes as soon as practicable after the
change is identified.
 
Description
Part Number /
Model
Number
Version /
Release
Owner
1 SB Client
SBClient
5.3.8 (build 386)
IBM
2 System Builder
System Builder
5.3
IBM
3 AIX
AIX
10.1
IBM

 
3.3     Basic Enhancement & Error Correction Warranty Period
For the term of this SOW, Supplier will provide to Buyer, at no charge, Major
Enhancements, Basic Enhancements and Error Corrections to the Licensed Work.
 
4.0  Rights In Licensed Works
4.1     Licensed Works
Supplier grants Buyer and Buyer Personnel a nonexclusive, worldwide, perpetual,
irrevocable, fully paid up and royalty free license to prepare and have prepared
Derivative Works of the Licensed Works and to use, have used, execute,
reproduce, transmit, display, perform, transfer and distribute internally within
Buyer’s organization the Licensed Works and such Derivative Works, in any medium
or distribution technology, and to grant others the rights granted herein.
 
 
 
 
Licensed and Developed Works Agreement
Statement of Work LDWA_SOW)
Page 3 of 9
 


--------------------------------------------------------------------------------



Licensed & Developed Works Agreement
Statement of Work
 
Base Agreement #4900PC0033
SOW# 4906FL0029
4.2     Patents
The grant of rights and licenses to the Licensed Work and Derivative Works
includes a nonexclusive, worldwide, perpetual, irrevocable, paid-up license
under any patents and patent applications that are owned or licensable by
Supplier now or in the future which may be (a) required to make, have made, use
or have used the Licensed Works or its derivative works, or (b) required to
license or transfer the Licensed Works or its derivative works. This license
applies to the Licensed Works and any derivative works operating alone or in
combination with equipment or Code. The license scope is to make, have made,
use, have used, sell, license or transfer items, and to practice and have
practiced methods, to the extent required to exercise the rights to the Licensed
Works and Tools granted hereunder.
 
4.3     Externals
Supplier grants Buyer and Buyer Personnel a nonexclusive, worldwide, perpetual,
irrevocable, paid-up license to prepare and have prepared Derivative Works of
the Externals, and to use, have used, execute, reproduce, transmit, display,
perform, transfer, and distribute internally within Buyer’s organization the
Externals and such Derivative Works, in any medium or distribution technology,
and to grant others the rights granted herein.
 
4.4     Names and Trademarks
Supplier grants Buyer a nonexclusive, worldwide, perpetual, irrevocable, paid-up
license to use the names and trademarks Supplier uses to identify the Licensed
Work for Buyer’s marketing of the Licensed Work and its derivative works. If
Supplier objects to Buyer’s improper use of Supplier’s names or trademarks,
Buyer will take reasonable steps necessary to resolve Supplier’s objections.
Supplier may reasonably monitor the quality of Licensed Work bearing its
trademark under this license. Any goodwill attaching to Buyer’s trademarks,
service marks, or trade names belongs to Buyer and this Agreement does not grant
Supplier any right to use them.
 
4.5     Buyer’s Organization
As used in these License Grants, “Buyer’s organization” means any division of
IBM or any of its subsidiaries in any location throughout the world.
 
4.6     Outsourcing Services
Supplier grants Buyer and Buyer Personnel a nonexclusive, worldwide, perpetual,
irrevocable, paid-up license to use the Licensed Works to provide services to
legitimate customers of Buyer pursuant to an outsourcing services agreement
being in place between Buyer and their outsourcing customer. In the event Buyer
provides outsourcing services to licensed customers of the Licensed Works, Buyer
will not owe Supplier a fee for access to or assignment of a license to such
Licensed Work or for transfer of the applicable Licensed Work to a Buyer
computer system which is of like configuration as the computer system for which
the Licensed Work was licensed. The foregoing is subject to Buyer providing
Supplier notice of such Licensed Work to be managed by Buyer and provided the
Licensed Work will only be used on behalf of the customer. Upon expiration or
termination of the agreement to provide outsourcing services to the customer,
Buyer’s right to use that copy of the Licensed Work will end.
 
5.0     Taxes
Supplier’s invoices shall state all applicable Taxes owed by Buyer, if any, by
tax jurisdiction and with a proper breakdown between taxable and non-taxable
Deliverables and Services. Supplier assumes responsibility to timely remit all
such Tax payments to the appropriate governmental authority in each respective
jurisdiction. Supplier agrees to use its best efforts to properly calculate any
applicable Taxes at the time of invoice. Supplier and Buyer agree to cooperate
to minimize, wherever possible and appropriate, any applicable Taxes, including
reasonable notice and cooperation in connection with any audit. Supplier shall
also bear sole responsibility for all taxes, assessments, or other levies on its
own leased or purchased property, equipment or software. Buyer will pay
incremental Taxes (which are additional Taxes due as a result of Supplier’s
failure to properly invoice Buyer for the correct amount of Taxes) that are
legally owed to Supplier. Supplier shall submit, within a reasonable amount of
time, a “Tax Only Invoice” which represents the correct amount of Taxes owed.
Supplier shall not request or expect payment for any fines, penalties, and/or
interest on such incremental Taxes. This provision shall not apply when Buyer
accrues the Tax or when a jurisdiction assesses such Tax on Buyer. If Buyer
provides a direct pay certificate, certification of an exemption from Tax or
reduced rate of Tax imposed by an applicable taxing
 
 
 
 
Licensed and Developed Works Agreement
Statement of Work LDWA_SOW)
Page 4 of 9
 

--------------------------------------------------------------------------------



Licensed & Developed Works Agreement
Statement of Work
 
Base Agreement #4900PC0033
SOW# 4906FL0029
authority, then Supplier agrees not to invoice nor pay any such Tax unless and
until the applicable taxing authority assesses such Tax, at which time Supplier
shall invoice and Buyer agrees to pay any such Tax that is legally owed.
 
Buyer shall withhold Taxes as required under applicable law on payments made to
Supplier hereunder and shall be required to remit to Supplier only the net
proceeds thereof. Buyer agrees to remit in a timely manner all Taxes withheld to
the appropriate government authority in each respective jurisdiction.
 
Supplier will reimburse Buyer from any claims by any jurisdiction relating to
Taxes paid by Buyer to Supplier; and for any penalties, fines, additions to Tax
or interest thereon imposed as a result of Supplier’s failure to timely remit
the Tax payment to the appropriate governmental authority in each respective
jurisdiction. Supplier shall also reimburse Buyer for any claims made by a
taxing jurisdiction for penalties, fines, additions to Tax and the amount of
interest thereon imposed with respect to Supplier’s failure to invoice Buyer for
the correct amount of Tax.
 
6.0  Supplier’s Responsibilities
 
 
 
 
6.1
Supplier will deliver a completed Certificate of Originality for the Licensed
Works provided under this SOW. Supplier will use the Certificate of Originality
form set forth in the attachment to this SOW for these purposes. Buyer may
suspend payment to Supplier for the Licensed Works if Supplier does not provide
an acceptable Certificate of Originality. Payment will be made after Buyer
receives and accepts the Certificate of Originality.
 
 
6.2
Supplier will deliver a completed Confirmation of Assignment of Copyright form
for the Licensed Works provided under this SOW. Supplier will use the
Confirmation of Assignment of Copyright form set forth in the attachment to this
SOW for these purposes. Buyer may suspend payment to Supplier for the Licensed
Works if Supplier does not provide an acceptable Confirmation of Assignment of
Copyright. Payment will be made after Buyer receives and accepts the
Confirmation of Assignment of Copyright.
 
 
 
 
6.3
In addition to delivering Licensed Works, Supplier will:
 
•
participate in progress reviews, as requested by Buyer, to demonstrate
Supplier’s performance of its obligations;
 
•
maintain records to verify authorship of Licensed Works and Developed Works for
four (4) years after the termination or expiration of this SOW. On request,
Supplier will deliver or otherwise make available this information in a form
specified by Buyer;
 
•
as part of Supplier’s importation requirements, provide to Buyer on the
commercial invoice:
 
 
1.
the Harmonized Tariff Code of the importing country for every Product; and
 
 
2.
an invoice description that provides enough detail to verify the categorical
classification of every Product.
 
•
for all Supplier Software, supply Buyer with a report outlining the current
version numbers and anticipated cessation of support dates for that Software.
This report must be provided on a biannual basis or more frequently if required
by Buyer
 
 
 
6.4
Testing
 
•
Supplier will perform the following tests prior to delivery of the Licensed Work
(“Pre-Delivery Testing”):
 
 
1.
component testing;
 
 
2.
functional verification testing;
 
 
3.
system testing; and
 
 
4.
compatibility testing.
 
•
Upon Buyer’s request, the details of such testing will be mutually agreed to by
the parties.
 
•
Supplier will provide to Buyer concurrent with each delivery of a Licensed Work
all test results, test scenarios, test cases, and test reports associated with
the Pre-Delivery Testing.

 
6.5  Asset Protection
In the event that assets are loaned to Supplier and there is no separate loan
agreement in place between Buyer and Supplier for those assets, Supplier will be
responsible for risk of loss and for the return of those assets to Buyer.
 
 
 
 
Licensed and Developed Works Agreement
Statement of Work LDWA_SOW)
Page 5 of 9
 


--------------------------------------------------------------------------------



Licensed & Developed Works Agreement
Statement of Work
 
Base Agreement #4900PC0033
SOW# 4906FL0029
6.6    Third Party Code Warranty
Supplier represents and warrants on an ongoing basis that, before entering into
this SOW, Supplier has disclosed to Buyer in writing the existence of any third
party code, including without limitation open source code and freeware, (“Third
Party Code”) that is included in or is provided in connection with the
Deliverables and that Supplier and the Deliverables are in compliance with all
licensing agreements applicable to such Third Party Code. Supplier further
represents and warrants on an ongoing basis that, 1) before including any Third
Party Code in any modifications, new releases, or new versions of the
Deliverables under this SOW, Supplier will disclose to Buyer in writing the
existence of such Third Party Code and 2) modified Deliverables or new releases
or new versions of the Deliverables including Third Party Code will be in
compliance with all licensing agreements applicable to such Third Party Code.
Supplier will not provide to Buyer any Deliverables or modifications to or new
releases or versions of Deliverables, that include Third Party Code, unless
Buyer has approved the inclusion of such Third Party Code.
 
6.7    Financial Reporting
Upon Buyer request, Supplier will provide a Dun and Bradstreet report or similar
report at Supplier’s expense to Buyer. Submission of the Dun and Bradstreet
report must be initiated through the IBM Global Procurement Supply Portal and
routed directly from Dun and Bradstreet to Buyer. Supplier will be responsible
for the full cost of the report at the price established by Dun and Bradstreet,
and no rebate, refund or other discount which may be applicable to Buyer or its
Affiliates will apply to the price of the report purchased by Supplier.
 
7.0  Quality Measurements
7.1.    Supplier represents that it has a product and service quality program
for the Licensed Works that:
 
 
 
 
1)
includes performance targets;
 
2)
includes assessment of engineering, development and test processes;
 
3)
includes configuration and change management processes;
 
4)
includes assessment of the quality of Deliverables, Products and Services;
 
5)
documents non-conformances; and
 
6)
includes processes to correct errors or other non-conformances. Supplier will
periodically, as negotiated, provide Buyer its standard product development life
cycle and error metrics. An example of the data of interest is included in the
Attachment entitled “Sample Data Collection Form for Supplier”.


 
 
7.2
The parties agree that the Attachment entitled “Quality Requirements for
Commercially Available Software” is hereby incorporated by reference into this
Agreement.

 
8.0   Buyer’s Responsibilities
 
 
 
 
1.
Prompt Payment per the payment terms in section 9.0
 
2.
Provide Project Management and other project skills to SCM Releases

 
9.0  Payments
9.1     Payment Terms
The terms of payment are net 60 days either after receipt of Supplier’s valid
invoice or after receipt of the Deliverables or Services, whichever is later.
 
9.2  Payment for Licensed Works
Buyer will pay certain amounts to Supplier when the following milestones of the
SCM Initiative are achieved. An External Design Document (“EDD”) will be
produced for each SCM release that defines the functionality that will be built
and delivered for each release, along with the delivery/acceptance dates for
each release. Buyer has sole authority to determine that Deliverables under the
EDD’s are acceptable for delivery:
 
 
 
 
Licensed and Developed Works Agreement
Page 6 of 9
Statement of Work LDWA_SOW)
 


--------------------------------------------------------------------------------



Licensed & Developed Works Agreement
Statement of Work
 
Base Agreement #4900PC0033
SOW# 4906FL0029
 
 
 
 
 
 
 
Milestones
 
 
Payment
 
 
 
1.
Upon Supplier’s delivery of the Licensed Work which substantially complies with
its specifications, Service Modules, Certificate of Originality, and
Confirmation of Assignment of Copyright Form
 
 
$2,500,000
 
 
 
 
 
2.
Delivery of SCM Release 0
 
 
  *
 
3.
Delivery of SCM Release 0.5
 
 
  *
 
4.
Delivery of SCM Release 1.0
 
 
  *
 
 
 
Total:
 
$5,000,000

 

 
 
 
 
 
9.3
Ongoing Maintenance Support and Fee


a.
At Buyer’s option, Supplier programmer resources will be made available to
maintain the Licensed Works and the implemented solution as well as provide
additional new development / customizations of the Licensed Works as required.
Ongoing support means:
 
•
7/24 coverage of production environment;
 
•
Developer management and support, and;
 
•
40 hours a week new development per programmer
b.
Support Fee Structure. Payment will be graduated upon the number of programmers
dedicated to the ongoing maintenance and support described above:
 
 
•
* per month per programmer for less than 5 programmers
 
 
•
* per month per programmer for greater than 4 and less then 10 programmers
 
 
•
* per month per programmer for 10 or more Supplier programmers or support
personnel

 
10.0   Communications
All communications between the parties will be carried out through the following
designated coordinators. All notices required in writing under this Agreement
will be made to the appropriate contact listed below at the following addresses
and will be effective upon actual receipt. Notices may be transmitted
electronically, by registered or certified mail, or courier. All notices, with
the exception of legal notices, may also be provided by facsimile.
 
 
 
 
 
 
 
 
Business Coordinators
 
 
 
 
FOR SUPPLIER
 
 
 
FOR BUYER
 
 
Name
 
Mike Feder
 
Name
 
Mark Carey
Title
 
President
 
Title
 
SCM Project Executive
Address
 
400 Royal Palm Way
Suite 410
Palm Beach, FL 33480
 
Address
 
3039 Cornwallis Rd
RTP, NC 27709
Phone
 
561-805-8028
 
Phone
 
919-543-3540
Fax
 
 
 
Fax
 
919-486-2768
E-mail
 
mfeder@adsx.com
 
E-mail
 
mcarey@us.ibm.com


 
 
 
 
 
 
 
Legal Coordinators
 
 
 
 
FOR SUPPLIER
 
 
 
FOR BUYER
 
 
Name
 
Michael Krawitz
 
Name
 
Ron Leviner
Title
 
Executive VP, General Counsel
 
Title
 
Staff Attorney
Address
 
400 Royal Palm Way
Suite 410
Palm Beach, FL 33480
 
Address
 
294 ROUTE 100 SOMERS, NY 10589
Phone
 
561-805-8005
 
Phone
 
914-766-4562

 
* Confidential Treatment Requested
 
 
 
Licensed and Developed Works Agreement
Statement of Work LDWA_SOW)
Page 7 of 9


--------------------------------------------------------------------------------



Licensed & Developed Works Agreement
Statement of Work
 
Base Agreement #4900PC0033
SOW# 4906FL0029
 
 
 
 
 
 
 
Fax
 
 
 
Fax (Fax notice shall be valid only when verbal confirmation of receipt is
obtained.)
 
 
E-mail
 
mkrawitz@adsx.com
 
E-mail
 
rleviner@us.ibm.com
 
 
 
 
 
 
 
Technical Coordinators
 
 
 
 
FOR SUPPLIER
 
FOR BUYER
 
 
Name
 
David Dorret
 
Name
 
David Nusbaum
Title
 
Chief Technology Officer
 
Title
 
SCM Architect
Address
 
180 South Prospect
Suite 250
Tustin, CA 92780
 
Address
 
3605 HWY 52 N
ROCHESTER MN 55901
Phone
 
(714) 832-2200 ext 52
 
Phone
 
507-286-6323
Fax
 
 
 
Fax
 
507-253-0389
E-mail
 
david.dorret@PDSC.COM
 
E-mail
 
nusbaum@us.ibm.com

 
11.0   Electronic Commerce
Unless previously submitted by Supplier, in order to initiate electronic
transfer of payments associated with this SOW, Supplier will complete the
attached form entitled “Authorization for Electronic Funds Transfer” and fax the
completed form to Accounts Payable at the number included on the form.
 
12.0   Additional Provisions
The following are additional provisions that modify the referenced Sections of
the Base Agreement as follows:
 
Section 1.0 – Definitions – Add the following definitions:
“Electronic Self-Help” means a process where Supplier electronically disables,
removes, or otherwise prevents the use of its software product without the
Buyer’s or Buyer’s Customer’s cooperation or consent. Electronic Self-Help could
be done through electronic or other means (for example: remotely through “back
doors” or hidden entrances in the software or through hidden shut-down commands
in the software that can be activated by phone or in other ways).
 
“Taxes” means any and all applicable taxes, charges, fees, levies or other
assessments imposed or collected by any governmental entity worldwide or any
political subdivision thereof and however designated or levied on sales of
Deliverables or Services, or sales, use, transfer, goods and services or value
added tax or any other duties or fees related to any payment made by Buyer to
Supplier for Deliverables and/or Services provided by Supplier to Buyer under or
pursuant to this Agreement; exclusive, however, of any taxes imposed upon the
net income or capital of Supplier, any taxes in lieu of such net income taxes
and any other taxes which are to be borne by Supplier under law.
 
Section 7.0 – Ongoing Warranties – Add the following ongoing representations and
warranties: Supplier makes the following ongoing representations and warranties:
 
 
•
Supplier will not engage in Electronic Self-Help;
•
Deliverables and Services which interact in any capacity with monetary data are
euro ready such that when used in accordance with their associated documentation
they are capable of correctly processing monetary data in the euro denomination
and respecting the euro currency formatting conventions (including the euro
sign);
•
Supplier is knowledgeable with, and is and will remain in full compliance with
all applicable export and import laws, regulations, orders, and policies
(including, but not limited to, securing all necessary clearance requirements,
export and import licenses and exemptions from, and making all proper filings
with appropriate governmental bodies and/or disclosures relating to the release
or transfer of technology and software to non U.S. nationals in the U.S., or
outside the U.S., release or transfer of technology and software having U.S.
content or derived from U.S.-origin software or technology); it is knowledgeable
with


 
 
Licensed and Developed Works Agreement
Statement of Work LDWA_SOW)
Page 8 of 9


--------------------------------------------------------------------------------



Licensed & Developed Works Agreement
Statement of Work
 
Base Agreement #4900PC0033
SOW# 4906FL0029
 
 
 
applicable supply chain security recommendations issued by applicable
governments and industry standards organizations and will make best efforts to
comply with such recommendations;
•
Unless authorized by applicable government license or regulation, including but
not limited to any U.S. authorization, Supplier will not directly or indirectly
export or reexport, at any time, any technical information, technology,
software, or other commodity furnished or developed under this, or any other,
agreement between the parties, or any other product that is developed or
produced from or using Buyer’s technical information, technology, software, or
other commodity provided under this Agreement to any prohibited country
(including release of such technical information, technology, software, or other
commodity to nationals, wherever they may be located, of any prohibited country)
as specified in applicable export, embargo, and sanctions regulations;
•
Supplier will not use, disclose, or transfer across borders any information that
is processed for Buyer that may identify an individual (Personal Data), except
to the extent necessary to perform under this Agreement; and
•
Supplier will comply with all applicable data privacy laws and regulations, will
implement and maintain appropriate technical and other protections for the
Personal Data, will report any breaches of protection of Personal Data, and will
cooperate fully with Buyer’s requests for access to, correction of, and
destruction of Personal Data in Supplier’s possession.

 
Section 11.0 – Limitation of Liability – Add the following:
In no event will either party be liable for the respective actions or omissions
of its Affiliates under this Agreement.
 
Supplier acknowledges and agrees that all WA’s or PA’s issued by Buyer’s
Affiliate(s) are independent agreements between Supplier or Supplier Affiliate
and the Buyer Affiliate. Buyer shall not be liable to Supplier or Supplier
Affiliate(s) for any actions or inactions of any Buyer Affiliate(s) under a WA
or PA, nor shall any actions or inactions by Buyer’s Affiliate(s) constitute a
breach of the Agreement between Buyer and Supplier.
 
Section 14.0 – General – Add the following:
Supplier will be familiar and will strictly comply with all laws and regulations
on bribery, corruption, and prohibited business practices. Supplier and its
Affiliates have not and will not offer, promise or make or agree to make any
payments or gifts (of money or anything of value) directly or indirectly to
anyone for the purpose of influencing, or inducing anyone to influence decisions
in favor of, Buyer or any of its Affiliates.
 
 
 
 
 
 
ACCEPTED AND AGREED TO:
ACCEPTED AND AGREED TO:
International Business Machines Corp.
Pacific Decision Sciences Corporation
By:
 
/s/ Howard Nicholas
5/10/06
 
By:

/s/ David Englund
5/9/06
Buyer Signature
Date
 
Supplier Signature
Date
 
 
 
 
 
Howard Nicholas
 
 
David Englund
 
Printed Name
 
 
Printed Name
 
Enterprise Software Procurement Relationship
Manager – IBM Global Procurement
Executive Vice President
Pacific Decision Sciences Corporation
 
Title & Organization


 
 
Title & Organization
 
Buyer Address:
 
 
Supplier Address:
 
11400 Burnet Road
 
 
180 South Prospect
 
Austin, TX 78758
 
 
Suite 250
 
 
 
 
Tustin, CA 92780
 

 

 
 
 
Licensed and Developed Works Agreement
Page 9 of 9
Statement of Work LDWA_SOW)
 


--------------------------------------------------------------------------------

